 1                                                             The Honorable Brian A. Tsuchida
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
                                                          NO. MJ20-206
10
       IN THE MATTER OF THE SEARCH OF
11     INFORMATION ASSOCIATED WITH TWO MOTION TO SEAL SEARCH
       EMAIL ACCOUNTS THAT ARE STORED  WARRANT AND RELATED
12
       AT PREMISES CONTROLLED BY       MATERIALS
13     MICROSOFT
14                                     (FILED UNDER SEAL)

15
            The United States of America, by and through Brian T. Moran, United States
16
     Attorney for the Western District of Washington, and Marie M. Dalton, moves this Court
17
     for an Order sealing the Search Warrant, Application for Search Warrant, Non-Disclosure
18
     Motion and attendant Order, and Affidavit of Special Agent Allana Kleinosky, as well as
19
     this Motion and attendant Order.
20
            Federal courts are empowered to seal documents in appropriate circumstances.
21
     Cf. Fed. R. Crim. P. 6(e)(4) (sealing of indictments). It is well-settled that federal courts
22
     have inherent authority to control papers filed with the court, United States v. Shryock,
23
     342 F.3d 948, 983 (9th Cir. 2003), including the power to seal affidavits filed with search
24
     warrants in appropriate circumstances. In Times Mirror Company v. United States,
25
     873 F.2d 1210 (9th Cir. 1989), the Court recognized that “information disclosed to the
26
     magistrate in support of the warrant request is entitled to the same confidentiality
27
     accorded other aspects of the criminal investigation.” Id. at 1214. This inherent power
28
      MOTION TO SEAL SEARCH WARRANT AND                                       UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      RELATED MATERIALS - 1                                                    SEATTLE, WASHINGTON 98101
      USAO # 2020R00187                                                              (206) 553-7970
 1 may appropriately be exercised when disclosure of the affidavit would disclose facts that
 2 would interfere with an ongoing criminal investigation. United States v. Napier,
 3 436 F.3d 1133, 1136 (9th Cir. 2006) (noting that a sealed search warrant protects the
 4 “government’s interest in maintaining [the] integrity of ongoing criminal investigations
 5 and ensuring the safety of the informant”).
 6         In support of this request, the government submits that the search warrant, being
 7 sought pursuant to 18 U.S.C. § 2703, and related document documents detail an ongoing
 8 investigation into criminal conduct committed by LLUVIA FIGUEROA and others that
 9 is neither public nor known to the subjects of the investigation. The government expects
10 that the investigation will continue after the execution of the search warrant, and may
11 involve additional searches, interviews, and warrants. Premature revelation of the fact
12 and the details of the investigation may impede the investigation or unduly delay trial by
13 encouraging the suspect to destroy evidence, influence witnesses, and/or flee prosecution.
14 Since there is no reason to reveal the details of the investigation until such time as a court
15 determines that it is necessary to permit an indicted defendant to attack the validity of the
16 search, the government moves for an Order sealing the warrant and related materials.
17
18
19
20
21
22
23
24
25
26
27
28
     MOTION TO SEAL SEARCH WARRANT AND                                       UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     RELATED MATERIALS - 2                                                    SEATTLE, WASHINGTON 98101
     USAO # 2020R00187                                                              (206) 553-7970
 1         Therefore, the United States of America respectfully requests that the documents
 2 in this case be sealed until the earliest of the following: (a) two weeks following the
 3 appearance of any criminal defendant in the Western District of Washington on a
 4 charging document in a matter for which the warrants were issued; (b) two weeks
 5 following the closure of the investigation for which the warrants were issued; or (c)
 6 sixteen months following issuance of the warrant, unless the Court, upon motion of the
 7 government for good cause, orders an extension of this Order.
 8
 9         DATED this 23rd day of April, 2020.
10
11                                            Respectfully submitted,
12                                            BRIAN T. MORAN
                                              United States Attorney
13
14
                                              /s/ Marie M. Dalton___________
15
                                              MARIE M. DALTON
16                                            Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28
     MOTION TO SEAL SEARCH WARRANT AND                                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     RELATED MATERIALS - 3                                                   SEATTLE, WASHINGTON 98101
     USAO # 2020R00187                                                             (206) 553-7970
